In re Jarmon, Frank Wilburt; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of East Baton Rouge, 19th Judicial District Court, Div. “F”, Nos. 41019, 108390, 739399; to the Court of Appeal, First Circuit, No. KW92 2273.
Relator represents the district court has failed to act timely on motions for expungement he submitted below via certified mail. 'If relator’s representation is correct, the district court is ordered to consider and act on the motions. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the relator’s mo*72tions which are herewith transferred to the district court.
WATSON, J., not on panel.